Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to application filed on November 28, 2018.  Claims 1-18 are submitted.

Allowable Subject Matter
Claims 1-18 are allowed, numbered as originally filed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 10 are allowable because the best prior art of record or that encountered (USPN. 2015/0169697, Kaufmann), fails to disclose or suggest receive a set of data storage requests to store data for a key, each data storage request specifying a value and a validity time, identifying a data structure associated with the key in a data store, add validity time and recordation time of the data storage request to a set of validity-recordation time pairs and store the value of the data storage request in association with the added validity-recordation time pair, and in response to receiving a query, traversing the data structure associated with the key first by validity time and second by recordation time to identify a validity-recordation time pair having a validity time before the subject time and a recordation time before the observation time, and retrieving the value associated with the identified validity-recordation time pair as a response to the query, as claimed including other claim provisions.
Claims 2-9 and 11-18 depend from claims 1 and 10 respectively, and are therefore allowable on the merits.


2018/0081943 [Wingdings font/0xE0] bi-temporal graph
Best prior art, USPN. 2015/0169697, Kaufmann, teaches bitemporal timeline indexing for use in accessing data within a database stored in temporal tables but lacks the adding/updating of validity time and the recordation time of the data storage request to a set of validity recordation time pairs, and the detailed steps of traversing the data structure as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






March 4, 2021

/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158